Bleckley, Chief Justice.
This case embraced only a question of fact, as to the ownership of a mule. The claimant was the wife of the debtor, and she set up a title to the mule by purchase from her husband before the judgment lien in behalf of the creditors was established.
1. Juries, as a general rule need no encouragement to *208find in favor of the wife’s title as against- her husband’s creditors, where her title is bona fide; and we see no cause in this case for not accepting the verdict as true.
2. Complaint is made that the court failed to charge the jury that mere possession in the husband, the debtor, would not subject the property, the same.being consistent with the wife’s title. Also, that the court omitted to charge as to the duty of the jury to reconcile conflicting evidence. But there was no request made to instruct upon these subjects; and we think a new trial should not be granted for the omission. The jury would know that if the property belonged to the wife, the possession of the husband ought not to subject it. There would be no danger of a jury making that mistake, and subjecting the property merely because the husband had it in possession, if it really belonged to the wife.
The duty of reconciling conflicting evidence is so obvious that there was certainly no error calling for a new trial in the omission to charge upon it without special request.
Judgment affirmed.